Title: To Thomas Jefferson from Bernard Peyton, 14 November 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Sales 73 Barrels Superfine Flour by Bernard Peytonfor a/c. Mr Th: Jefferson.—1822 Richd12th NovembrTo Lewis Ludlam & Co In store at 60 Days73 Barrels Superfine flour at $6.00$438.00ChargesTo Cash paid freight 63 Blls: at 2/6 & branding 6¢.$26.31〃Canal toll on 63 Blls: $6.56. Drayage $1.31〃〃7.87〃Storage 73 Blls: $5.84. Inspection $1.46〃7.30〃Commission at 2½ pr ct:〃10.95$52.43Nett prcds: at Cr T. J.$385.57E.E.Bernard PeytonBy N. N. Wilkinson
Dear Sir,
Richd
14 Nov. 1822
Flour is so extremely dull this Fall, that it is scarcely possible to get it off on any terms, was therefore glad to dispose of balance yours, & several other parcels, at $6, sixty days credit, as per a/c sales above—several small sales have recently been made at $5⅞, & I wish it may not get lower, when the River rises to the winter level, & will admit the free passage of Boats up & down.Mr F. A. Mayo presented me an a/c yesterday, for binding upwards of 30 Volumes for you, instead of 21, as specified in your letter, I declined to pay for more than 21 Vol; which he received, say $15.75, & said he Would write in regard to the balance—if the whole a/c is just, & you direct it, I will pay the balance at any time—Yours very TrulyB. Peytonyour Wines from Boston are just at Rocketts—